Citation Nr: 1035766	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-17 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to an initial compensable rating for a surgical 
scar of the right hip.  

3.  Entitlement to higher initial ratings for residuals of a low 
back injury with degenerative joint disease (DJD), evaluated at 
10 percent disabling from January 29, 2004; and as 20 percent 
disabling from February 20, 2007.  

4.  Entitlement to higher initial ratings for residuals of a 
right wrist injury, evaluated as noncompensably disabling from 
January 29, 2004, and as 10 percent disabling from February 2, 
2007.  

5.  Entitlement to a higher initial rating for postoperative 
residuals of a right hip fracture with open reduction and 
internal fixation and with degenerative arthritis, evaluated as 
10 percent disabling.  

6.  Entitlement to a higher initial rating for residuals of a 
right knee injury, evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served in the Louisiana Army National Guard but he 
had recognized active service from February to June 1982; from 
December 1990 to April 1991; from December 1991 to April 1992; 
from January 1997 to December 1999; and from January to May 2000.  
The Veteran's service in the Louisiana Army National Guard ended 
in December 2003.  

This matter initially comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which (1) denied service connection for residuals of a 
left knee injury but granted service connection for (2) residuals 
of a low back injury with degenerative joint disease (DJD), 
evaluated at 10 percent disabling; (3) for postoperative 
residuals of a right hip fracture with open reduction and 
internal fixation and with degenerative arthritis, evaluated as 
10 percent disabling; (4) for residuals of a right knee injury, 
evaluated as 10 percent disabling; and (5) for residuals of a 
right wrist injury, assigned an initial noncompensable disability 
rating.  All of these grants were made effective January 29, 
2004, date of receipt of the Veteran's original claim for service 
connection.  Each of the musculoskeletal disabilities for which 
service connection was granted was determined to have been 
sustained during a period of inactive duty for training 
(INACDUTRA) in September 2002.  

The Veteran's Notice of Disagreement (NOD) with the denial of 
service connection for left knee injury residuals and initial 
ratings assigned was received in September 2005, in which he also 
claimed service connection for diabetes and hypertension, as well 
as for depression as secondary to his service-connected 
disorders.  

In October 2005 the Veteran claimed service connection for 
residuals of left elbow surgery, left elbow surgical scar, 
surgical scar of the right hip, scars of the upper extremities, 
loss of eye sight, bilateral hearing loss, and he reasserted his 
claims for depression due to his claimed conditions, diabetes, 
and hypertension.  He also claim entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating).  

A May 2006 rating decision granted an increase from a 
noncompensable rating for residuals of a right knee injury to 10 
percent, effective January 29, 2004 (date of receipt of the 
original claim for service connection).  

A Statement of the Case (SOC) was issued in June 2006 (internally 
bearing a date in May 2006) addressing the claims for higher 
ratings for the Veteran's service-connected disorders.   

In the Veteran's VA Form 9, received in June 2006 he specifically 
stated that he was not appealing the December 2004 denial of 
service connection for left knee injury residuals because he had 
never claimed it but appealed all other issues in June 2006 SOC.  
He also reasserted his claim for a TDIU rating.  

A December 2006 rating decision granted service connection for a 
surgical scar of the right hip, for scars of upper extremity from 
insect bites, and a left olecranon bursectomy scar (claimed as 
left elbow arthritis with surgical scar) and each was assigned an 
initial noncompensable rating effective October 31, 2005 (date of 
receipt of claim).  Also, service connection was denied for 
depression; myopia and presbyopia (claimed as bilateral loss of 
eyesight), bilateral hearing loss, diabetes, and hypertension 
(the Veteran alleges that both hypertension and diabetes were 
diagnosed within one year of termination of his service in the 
Louisiana Army National Guard).  Adjudication of the claim for a 
TDIU rating was deferred.   It is observed that the letter of 
notification of this rating decision, dated January 10, 2007, 
bears handwritten notation that the VA Form 9 had not been 
entered into "VACOLs" and, so, the appeal had been closed but 
now had been reactivated.  

The Veteran filed VA Form 21-4138 (JF), Statement in Support of 
Claim, on January 31, 2007, in which he disagreed with the 
December 2006 denial of service connection diabetes.  This 
constitutes an NOD (which initiates an appeal) as to that matter.  
A SOC was subsequently issued in October 2008 addressing the 
appeal of service connection for diabetes but no substantive 
appeal, VA Form 9 or equivalent, was ever received thereafter 
which would have perfected the appeal of the denial of service 
connection for diabetes.  Accordingly, the appeal as to the 
denial of service connection for diabetes has not been perfected.  
That is, absent an NOD, an SOC and a substantive appeal, the 
Board does not have jurisdiction of this issue.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

A VA Form 9 was also received from the Veteran on January 31, 
2007, in which he disagreed with the December 2006 denial of 
service connection for depression.  This constitutes an NOD 
(which initiates an appeal) as to that matter.  However, no SOC 
has ever been issued addressing this matter and, thus, the 
Veteran has not had the opportunity to perfect his appeal as to 
this matter.  

Also in the January 31, 2007, VA Form 9 the Veteran stated that 
he disagreed with the noncompensable rating assigned for his 
"thigh" scar.  When liberally construed, the Board finds that 
this is an NOD to the December 2006 initial assignment of a 
noncompensable rating for a surgical scar of the right hip.  
However, no SOC has ever been issued addressing this matter and, 
thus, the Veteran has not had the opportunity to perfect his 
appeal as to this matter.   

Moreover, in the January 31, 2007, VA Form 9 the Veteran stated 
that he was dropping the issues of service connection for hearing 
loss and for loss of vision.  

An October 2008 rating decision denied entitlement to a TDIU 
rating but granted an increase from 10 percent to 20 percent for 
the service-connected low back disorder, effective February 20, 
2007 (date of VA rating examination) and also granted a 
compensable rating of 10 percent, effective February 20, 2007 
(date of VA rating examination), for the service-connected right 
wrist injury residuals (having been rated noncompensably 
disabling since the date of receipt of the claim for service 
connection on January 14, 2004).  The Veteran was notified of 
that rating decision by RO letter dated October 24, 2008.  
Because a claimant is presumed to seek the maximum benefit 
allowable, the grant of an increased rating during an appeal, but 
less than maximum assignable, does not abrogate the appeal and 
the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

However, the Veteran never filed an NOD initiating an appeal as 
to the denial of a TDIU rating and, so, that matter is not before 
the Board.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal); 38 U.S.C.A. § 20.201 (A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result will constitute an NOD); and 38 C.F.R. 
§ 20.302(a) (must file an NOD with an RO decision within one year 
from the date of mailing the notice of the determination).  

A Supplemental SOC was issued later in October 2008 addressing 
the four claims for increased ratings (for the service-connected 
residuals of injuries of the low back, right wrist, right hip, 
and right knee).  

In the June 2010 Informal Hearing Presentation, the Veteran's 
service representative requested that the Veteran's claim for 
service connection for depression, claimed as secondary to 
service-connected disorders, be reopened.  It was alleged that 
records from the Social Security Administration (SSA), consisting 
of a report of an evaluation for SSA benefits, and the report of 
VA examination in February 2007 constituted new and material 
evidence for this purpose.  However, the SSA records were on file 
at the time of the December 2006 rating decision which denied 
service connection for depression.  More to the point, the 
Veteran initiated an appeal from that rating decision but an SOC 
has never been issued.  Thus, reopening of the claim for service 
connection for depression is not required.  

In sum, the Veteran did not initiate an appeal as to the denial 
of a TDIU rating and he did not perfect an appeal of his claim 
for service connection for diabetes.  However, there has been a 
continuous appeal from the December 2006 rating decision denying 
service connection for depression and not assigning a compensable 
rating for the service connection surgical scar of the right hip 
and these matters will be addressed in the REMAND portion of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the claims for service connection for depression 
and an initial compensable rating for a surgical scar of the 
right hip, in a January 2007 NOD (on VA Form 9) the Veteran ally 
disagreed with the RO's December 2006 denial of those claims.  By 
filing an NOD, the Veteran has initiated appellate review of 
these issues.  The next step in the appellate process is for the 
RO to issue to the Veteran and his representative an SOC 
addressing these issues.  See 38 C.F.R. § 19.29 (2009); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this 
matter must be remanded to the RO for the issuance of a SOC.  The 
Board emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status, a perfected appeal must 
be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2009).  

A January 2004 evaluation, in conjunction with the Veteran's 
claim for Social Security Administration disability benefits, 
revealed that he had 45 degrees of right wrist flexion and 45 
degrees of extension with radial and ulnar deviation each being 
to 15 degrees. Grip strength of the right hand was markedly 
decreased.  He had no adduction or abduction of the right hip.  
There was 45 degrees of range of motion of the right knee with no 
instability and although the patellar tendon was loose, 
dislocation of the patella could not be induced.  

On VA orthopedic examination in October 2004 the Veteran 
complained of right knee instability and walked with a cane and a 
knee brace.  He had had a cartilage repair in the right knee.  He 
denied dislocations of the right knee and right hip.  He had 
right hip flexion of 125 degrees and extension of 30 degrees.  
Adduction was to 25 degrees and abduction to 45 degrees, internal 
rotation was to 60 degrees and external rotation to 40 degrees.  
Right knee extension was to zero (0) degrees and flexion was to 
140 degrees and there was no sign of instability.  Right wrist 
palmar flexion was to 80 degrees and dorsiflexion was to 70 
degrees, with radial deviation being to 20 degrees and ulnar 
deviation to 40 degrees.  On examination of his spine lumbar 
flexion was to 90 degrees and extension, lateral bending in each 
direction, and rotation in each direction were all to 30 degrees. 

On VA orthopedic examination in 2007 it was noted that the 
Veteran was right handed.  Right hip flexion was to 100 degrees 
and extension was to 20 degrees, abduction was to 30 degrees and 
adduction was to 20 degrees, internal rotation was to 30 degrees.  
Right knee extension was to zero (0) degrees and flexion was to 
120 degrees.  Right wrist palmar flexion was to 50 degrees and 
dorsiflexion was to 60 degrees, with ulnar deviation to 45 
degrees and radial deviation to 20 degrees.  Active and passive 
thoracolumbar flexion were from zero (0) to 40 degrees with pain 
beginning at 10 degrees and ending at 40 degrees. Active and 
passive extension were from zero (0) degrees to 10 degrees with 
pain beginning at zero (0) degrees and ending at 10 degrees.  
Right and left lateral bending were each to 10 degrees and 
rotation in each direction was to 20 degrees.  There was no 
additional loss of motion on repetition of any motion.  However, 
the examiner reported that the "[v]eteran's impression of extent 
of additional limitation of motion or other functional 
impairments during flare-ups: loss of 50% motion with pain." 

Normal wrist dorsiflexion is to 70 degrees and normal palmar 
flexion is to 80 degrees, for a total of 150 degrees in that 
plane of motion.  Normal wrist ulnar deviation is to 45 degrees 
and normal radial deviation is to 20 degrees, for a total of 65 
degrees in that plane of motion.  Normal knee extension is to 
zero (0) degrees and normal flexion is to 140 degrees.  Normal 
hip extension is to zero (0) degrees, normal flexion is to 125 
degrees, and normal abduction is to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plates I and II.  Normal thoracolumbar flexion is to 90 
degrees, normal extension is to 30 degrees, and normal lateral 
bending to the right and to the left as well as rotation to the 
right and to the left is to 30 degrees each (for a total of 240 
degrees of complete range of motion).  See 38 C.F.R. § 4.71a, 
Plate 5 and Note 2 to the General Rating Formula for Diseases and 
Injuries of the Spine.  

In the June 2010 Informal Hearing Presentation the Veteran's 
service representative argued that the 2007 VA examination 
actually found that the Veteran had 10 degrees of thoracolumbar 
flexion without pain and that 40 degrees was his mechanical limit 
but that this was cut in half during his flare-ups, such that a 
40 percent rating was warranted because flexion was limited to 
less than 30 degrees. 

Also, it was argued that a 20 percent rating was warranted for 
the right wrist due to loss of motion and weakness.  He argued 
that separate ratings were warranted for the service-connected 
right hip disorder on the basis of limited extension under 
Diagnostic Code 5251, limited flexion under Diagnostic Code 5252, 
and the absence of abduction under Diagnostic Code 5253.  

In view of this recent argument, the Board is of the opinion that 
the Veteran should be provided a VA orthopedic examination with 
adequate assessment of functional limitation as a result of pain 
or painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and 
his representative an SOC addressing the 
claims for service connection for 
depression and an initial compensable 
rating for a surgical scar of the right 
hip.  Along with the SOC, the RO must 
furnish to the Veteran and his 
representative a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford the 
Veteran and his representative the 
applicable time period for perfecting an 
appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matters identified 
above, service connection for depression 
and an initial compensable rating for a 
surgical scar of the right hip, may be 
obtained only if a timely appeal is 
perfected by filing a substantive appeal 
(VA Form 9 or equivalent).  

2.  Afford the Veteran a comprehensive VA 
orthopedic examination for the purpose of 
evaluating the severity of his service-
connected disabilities of the low back, 
right wrist, right hip, and right knee.  

With respect to the service-connected 
disorders of the low back, right wrist, 
right hip, and right knee, the examiner 
should be requested to identify any 
objective evidence of pain, painful motion, 
or functional loss due to pain, the extent 
of any weakened movement, excess 
fatigability or incoordination, and any 
additional limits on functional ability 
during flare-ups, expressed in terms of 
additional limitation of motion during 
flare-ups (if the Veteran describes flare-
ups), if feasible.  If not feasible, the 
examiner should so state.  

All indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file was 
reviewed.  

3.  If the benefits sought on appeal remain 
denied, the Veteran and any representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

